Case 1:16-cv-09517-LAK Document 374 Filed 09/10/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DANIEL KLEEBERG, LISA STEIN, and CIVIL ACTION
AUDREY HAYS,

Plaintiffs, : CASE NO. 1:16-cv-09517-LAK
V.

LESTER EBER; ALEXBAY, LLC fi/k/a : SEPTEMBER 10, 2021
LESTER EBER, LLC; ESTATE OF :
ELLLIOTT W. GUMAER, JR.; and
WENDY EBER,
Defendants,

and

EBER BROS. & CO., INC.; EBER BROS
WINE AND LIQUOR CORP.; EBER
BROS. WINE & LIQUOR METRO, INC.;
EBER-CONNECTICUT, LLC; EBER-
RHODE ISLAND, LLC; EBER BROS.
ACQUISITION CORP.; EBER-METRO
LLC; SLOCUM & SONS OF MAINE,
INC.; and CANANDAIGUA NATIONAL
BANK & TRUST COMPANY,

Nominal Defendants.

 

MOTION FOR PRO HAC VICE ADMISSION
Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and
Eastern Districts of New York, Thomas V. Daily hereby moves this Court for an Order for
admission to practice Pro Hac Vice to appear as counsel for Andrew Eder, in the above-
captioned action.
I am in good standing of the bar of the state of Connecticut. I am also admitted to
practice, and am in good standing, in the United States District Court for the District of

Connecticut and the United States Court of Appeals for the Second Circuit. There are no pending
Case 1:16-cv-09517-LAK Document 374 Filed 09/10/21 Page 2 of 2

disciplinary proceedings against me in any state or federal court. I have never been convicted of
a felony. I have never been censured, suspended, disbarred or denied admission or readmission
by any court. I have attached the affidavit pursuant to Local Rule 1.3.

Respectfully submited,

Thomas V. Daily
Reid and Riege, P.C
1 Financial Plaza, 24‘ Floor

Hartford, CT 06103

(p) 860-240-1067

(f) 860-240-1002

(e) tdaily@rrlawpc.com

Dated: September 10, 2021

 
